NDFL 245€ (Rev. 1 1116) Ainended .ludgment in a Criminal Case t (N()'I`i:`: identify Changcs with /\sterisks (*})
Shcct l

 

UNITED STATES DISTRICT COURT
7 Northern Distl'ict of Florida

 

 

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
V. `
RICHARD E_ KOHL Case Number: 3:1861"40-001/MCR
USM Number: 26052-017
Date of O:'iginal Judgment: Scptember 19, 2018 Randaii Lockhart (AFPD)V_V
(01‘ Dare ofLa.n' /tmenn'ed Judgmemj Det`endant`s Attorney

Reason for Amendment:

i:i Correction of-Sentence on Rclnand {18 U.S.C. 3742([}(]) and (2)]
7 |:] Reduction of Sentence for Chnnged Citcumstances (Fed. R. Ctim.
P. 35(b))

l:| Corrcction ofSeiiteiice by Sentcncing Courl (Fed. R. Crim. P. 35(&))
ig Correction ot` Sentenee for Clericai Mistake (Fed. R. Cn`m. P. 36)

(Corrected Defendnnt’s name and case number on page 6 header.)

i:i Moditication ofSupervision Conditions (ISVU.S.C. §§ 3563(c) or 3583(e})
E] Modit'tcation of Imposed Term of' imprisonment for Extraordinary and
Compc|ling Rcasons (l 8 U.S.C. § 3582(¢}{1))

g Moditication of Imposcd Term of imprisonment for Rctroactive Amendment{s)
to the Sentencing Guidelines (18 U.S.C. § 3532(c){2))

i:] Direct Motion to District Conrt Pu:suant to i:i 28 U.S.C. § 2255 or
l:] is U.s.C. § 3559(¢)(7)

f:l Mediscauon efResecetien order ns u.s,c:. § seen

\_/\_/\._/\_/\_,/\_/*~_J\_/\_/\_J\_/\_/\._J\._/\_J

THE DEFENDANT:
ig pieaded guilty to count(s) One ofthe lnciictinent on Juiy 5, 2018

i:l pteaded nolo contendere to eount(s)
which was accepted by the coui't.

i:l was found guilty on count(s)
aider a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

 

Title & Section Nature of Ot`fense ' Off'ense Ended Cotmt
18 U.S.C. § 64i Theft of Public Money Febi‘uary 9, 2018 One
The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to

the Sentencing Refonn Act of 1984.
i:] The defendant has been found not guilty on count(s)
i:l Count(s) ii is i:l are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are futly paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

 

 

Septembei' 19, 2018
Date of Iniposition of Judgment

 

l\/E. Casey Rodgers, United States District Judge
Signat re of dge

-¢ ,
Name and Title f Judg
November /6 - 4 2018

Date 1

   

 

NDFl.. 245€ (Rev. l 1/16) Amended Judgment in a Criminal Case .
Sheet viiProhation (NO'i`E: ldentit`y Changes with Asterisks (*})

Judgme11t_Page 7 2 of 6
DEFENDANT: RICHAR_D E. KOl~iL
CASE NUMBER: 3:18cr40-001/MCR

PROBATION ` '

You are hereby sentenced to probation for a term of :
5 years as to Count (_)ne. The defendant shall be placed on home confinement for first 6 months of probation.

MANDA_TORY CONDI'I`IONS

m

You must not commit another federal, state or locai crime.
2. You must not unlawfuily possess a controlled substance.
3; You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of placement on

probation and at least two periodic drug tests thereafter, as determined by the court
gi The above drug testing condition ls suspended based on the court's determination that you pose a low risk of future
substance abuse. retreat grapph'mble)

4. m You must cooperate in the collection of DNA as directed by the probation ofticer. (check rfapplr'cabre)

5` l:l You must comply with the requirements of the Sex Offencier Registration and Notitication Act (42 U.S.C. § 16901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where
you reside, work, are a student, or were convicted of a qualifying offense. (check Japplicable)

l:l You must participate in an approved program for domestic violence. (clreck Jappiicable)

l:l You must make restitution in accordance with 18 U. S. C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (aheck Fappncable)

Yon must pay the assessment imposed 1n accordance with 18 U. S. C § 3013

if tins judgment imposes a tine, you must pay in accordance with the Schedule of Paynients sheet of th1s judgment

0. You must notify the court of any material change' 1n your economic ci1cumstances that might affect you1 ability to pay iestitution,

fines, or special assessments

'°‘.\~'>?°Z"JP"

You must comply with the standard conditions that have been adopted by this conn as weil as with any other conditions on the attached
page 1

NDFL 245C(Rev, l 1/16) Amended Judgmcnt in a Criniinal Case

Shcet 4/\ m Probation (NO'E`E: ldcntit`y Changes with Asterisks (*))

.ludgnlent¥l’agc 3 of ' 6

DEFENDANT: RICHARD E. KOHL
CASE NUMBER: 311 8c1'40-001/MCR

S'I`ANDARD CONDITIONS OF SUPERVISION

As pait of your probation1 you must comply with the following standard conditions of supervision Thcse conditions are imposed because
they establish the basic expectations f`01 your behavior while on supe1vision and identify the minimum tools needed by probation officers to
keep informed,1eport to the court about, and bring about improvements in your conduct and condition.

1.

2.

11.

12.

13.

You must 1eport to the plobation office in the federal judicial dist1ict where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to 1ep0rt to a different probation office or within a different time frame
Afte1 initially reporting to the probation off ce you will 1eceive instructions from the court or the probation officc1 about how and
when you must report to the probation officei, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial dist1ict whe1e you are authorized to reside without first getting per mission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements {such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of'becorning aware cfa change or expected change

You must allow the probation officer to visit you at any time at your home 01 elsewhere and you must permit the probation officer to
take any items p1oh1brted by the conditions of your supervision that he 01 she observes in plain view

You must work full time (at least 30 hours pe1 week) at a lawful type of employment, unless the probation officer excuses you fiom
doing so. lf` you do not have full time employment you must try to find full-time employment unless the piobation officer excuses
you from doing so. If you plan to change wheie you work 01 anything about your work (such as youl position 01 your job
1esponsibilities), you must notify the probation officer at least 10 days befoie the change If not1fy1ng the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hou1s cf
becoming aware of a change 01 expected change

You must not communicate o1 interact with someone you know 1s engaged m criminal activity. If you know someone has been
convicted cfa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours. _

You must not own, possess, 01 have access to a f rearrn ammunition destnictive device, 01 dange1ous weapon (i. e., anything that was
designed, 01 was modified for, the specific pmpose cfcausing bodily rnju1y o1 death to anothel pe1son such as nunchakus or tasers).
You must not act 01 make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the pe11nissi0n of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer-may contact the

person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related t0 the conditions of supervision

U.S. Probation Office Use Only

A U. S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions For further information regarding these conditions see Ovei view ofPrcba!ion and Supervised
Reiense Condr`fions, available at: www. uscomts. gov.

Defendant's Signaturel ` Date

 

 

NDFL 245€ {Rev. l 1/16) Arncnded ludgment in a Criminal Case`
Sheet 413 _ Probation (NOTE:' Identify Changes with Astcrisks (*))

judgnrent-Page i_ ¢l_ of _____ 6

DEFENDANT‘. RlCHARD E. KOHL
C_ASE NUMBER: 311801‘40-001[M_CR

SPECIAL CONDI'I`IONS OF PROBATION

l. Restitutlon shall be paid in monthly installment payments of not less than $25.00 per month to commence
within one month from the date of this judgment '

2. You shall be placed on home confinement for the first six months of supervision

NDFL 245€ (Rev. l l/l()) Arnended Judgment in aCrimina| Casc

 

Sheet 5 - Crlminal Monetary Penaltles (NOTE.‘ identify Changes with Astcrisks (*))
Judgrnentj Pagc _L Uf` § _ _
DEFENDAN_T: RICHARD E. KOHL
CA SE NUl\/EBER: 3:1801‘4{)-()01/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JV'I`A Assessment* _ _ Fine Restitution
TOTALS $ lO().t)O $ 0 »none $ O_- waived $ 219,719.39

l:| The determination of restitution is deferred until
after such determination

_____. An Amended Judgmenr‘ in 11 Crr'r_rrr'nar' Case (AO 245€) will be entered

` The defendant must make restitution (including community restitution) to the foliowing payees in the amount listed below.
ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee ' Total Loss"“" Restitution 01'dered

Department of Veterans Aff`air's $219,719.39 $219,719.39

Bishop Henry Whipple Pederal Building

P.O. Box 11903
St. Paul, l\/linnesota 55111-0930

TOTA LS $ 212,719.39 $ 219,719.39

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(1).'A11 of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U,S.C. § 3612(g}.

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

§ the interest requirement is waived for the l:| fine restitution

l:l the interest requirement for the l:l fine [restitution is modified as follows:

* lustice for Victirns of`Trafficking Act of 201 5, Pub. L. No. 114-22. '
** Findings for the total amount of losses are required under Chapter's 109A, l 10, IIOA, and l I3A of Title 18 for offenses committed on or
after September' 13, 1994, but before April 23, 1996.

NDFL 245C (Rev. l l/lti) Amended Judgmcnt 111 a Criminal Case
Sheet 6 _ Schedule of Payments (NOTE: Identil`y Chrrnges with Asterisks (*))

JudgmentiPagc ___§____ of $
DEFENDANT: RlCHARD E. KOi-IL*
CASE NUMBER: 3:180r40~001-.MCR*

sCHEnULE or PAYMENTS

Having assessed 'the defendant’s ability to pay, payment of the total criminal monetary penalties of $219,819.39 is due as follows:

A g Lump sum payment of $ 100.(}0 _ Special l\/lonetary Assessment, due immediately

:l not later than , or

g in accordance with C El D, 1 l:l E, or l:l F below; or
B l:l Payment to begin immediately (may be combined with l____l C, l:lD, or l:l F below); or

C lg Restitution Payment in equal rnonth_l_y_ (e.g., weekly, rimnrhly, quarter-nd installments of $25.00 __ over a period of
probation (e.g,, months oryears), to commence 30 days (e.g., 30 or 60 days) after the date of thisjudgment; or

 

D l:l Payment in equal installments of $ over a period of

____ (e.g., months or'yea:-s), to commence (e.g., 30 or 60 dnys) after release from imprisonment to a
term of supervision; or ' 1

E l:l Payrnent during the term of supervised release will commence within ______ (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:l Special instructions regarding the payment of criminal monetary penalties:

Unlcss the court has expressly ordered otherwise, if thisjudgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Def`endant Nam_es and Case Nurnbers (r'ncludr'ng dekrrcr'nnr nrrmber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[l The defendant shall pay the cost of prosecution
|:l The defendant shall pay the following court cost(s):

|:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: {1) assessment, (2) restitution principal, (3) restitution interest, (¢i) fine principal, (5) fine
interest, (6) community restitution, (7) IVTA assessrnent, (8) penalties, and (9) costs, including cost of prosecution and court costs.

